IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: B.W., A MINOR                        : No. 43 WAL 2020
                                            :
                                            :
PETITION OF: S.L.A., BIOLOGICAL             : Petition for Allowance of Appeal
MOTHER                                      : from the Order of the Superior Court


                                        ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht notes his dissent.